Citation Nr: 0111660	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cancer of the 
tongue and lymph nodes of the neck.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for non-Hodgkin's 
lymphoma.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961, and from September 1961 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claims for service connection for cancer of the tongue and 
lymph nodes of the neck, and non-Hodgkin's lymphoma.  He 
responded with a January 1998 notice of disagreement, 
initiating this appeal.  He filed a VA Form 9 in May 1998, 
perfecting his appeal.  


FINDINGS OF FACT

1.  In a May 1997 Board decision, the veteran was denied 
service connection for cancer of the tongue and lymph nodes 
of the neck, and non-Hodgkin's lymphoma.  A motion for 
reconsideration of this decision was denied in September 
1997.  

2.  In support of his application to reopen his service 
connection claims, the veteran has submitted private medical 
statements, excerpts from medical treatises, lay statements, 
and his own contentions.  

3.  In support of his request to reopen his claim for cancer 
of the tongue and lymph nodes of the neck, the veteran has 
submitted evidence that must be considered in order to fairly 
decide the merits of these claims.  

4.  In support of his request to reopen his claim for service 
connection for non-Hodgkin's lymphoma, the veteran has not 
submitted any evidence which is relevant and probative to 
this issue.  



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for 
cancer of the tongue and lymph nodes of the neck.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  

2.  The appellant has not submitted new and material evidence 
with which to reopen his claim for service connection for 
non-Hodgkin's lymphoma, and his application to reopen must be 
denied.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1997 Board decision, the veteran was denied service 
connection for cancer of the tongue and lymph nodes of the 
neck, and non-Hodgkin's lymphoma, all claimed as secondary to 
Agent Orange exposure.  In the case of the claimed non-
Hodgkin's lymphoma, no evidence was found that the veteran 
has now, or ever did have, non-Hodgkin's lymphoma.  A current 
diagnosis of cancer of the tongue and lymph nodes of the neck 
was conceded, but no medical evidence was found demonstrating 
that his current cancer diagnoses were due to or the result 
of any in-service disease or injury, or in-service Agent 
Orange exposure.  The veteran filed a motion for 
reconsideration of the Board decision, and this motion was 
denied by the Board in September 1997.  No subsequent appeal 
was filed.  

In an October 1997 rating decision, the RO denied the 
veteran's application to reopen his claims for service 
connection for cancer of the tongue and lymph nodes of the 
neck, and non-Hodgkin's lymphoma.  He responded with a 
January 1998 notice of disagreement, initiating this appeal.  
He filed a VA Form 9 in May 1998, perfecting his appeal.  

In support of his application the veteran has submitted 
several additional pieces of evidence, including copies of 
medical treatises and private medical records.  

In October 1997, the veteran submitted excerpts from medical 
treatises concerning dioxin and Agent Orange.  These excerpts 
discussed the effects of certain chemicals, found in 
herbicides, upon veterans with Vietnam service.  

The veteran also submitted several private medical opinion 
statements.  In a February 1997 written medical statement, 
Dr. D.A.K., M.D., confirmed the veteran's diagnosis of 
carcinoma of the tongue.  Dr. K. then stated that while Agent 
Orange is thought to be a carcinogen, there is no definite 
evidence that it was the causative factor of the veteran's 
tongue cancer.  However, nicotine use is a "well-accepted" 
factor in cancers of the areo-digestive tract, to include the 
oral cavity.  A December 1997 statement was also received 
from Dr. R.B.A., M.D., who confirmed that the veteran had a 
diagnosis of squamous carcinoma of the tongue, first 
discovered in 1991.  He was later found to have metastatic 
cancer of the lymph nodes of the neck, for which surgery and 
radiation therapy were required.  Dr. A. was unaware of any 
association between squamous cell carcinomas and Agent Orange 
exposure, but did suggest this cancer was related to nicotine 
use.  

The veteran has also submitted lay statements from his wife 
and his sister, both of whom confirmed the veteran's own 
assertions that he did not smoke prior to his entrance into 
the service in 1958.  Additionally, they confirmed that he 
quit smoking under doctor's orders in 1972.  Thus, his entire 
period of tobacco use was within his active military service 
period.  

Analysis

In a May 1997 decision, the Board denied the veteran's claims 
for service connection for service connection for cancer of 
the tongue and lymph nodes of the neck, and non-Hodgkin's 
lymphoma.  The veteran filed a motion for reconsideration, 
but this motion was denied in September 1997.  In the absence 
of a timely appeal, this Board decision is final and may only 
be reopened if new and material evidence is added to the 
record.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

I.  New and material evidence - Cancer of the tongue and 
lymph nodes of the neck

In support of his application to reopen his finally-denied 
claim of service connection for cancer of the tongue and 
lymph nodes of the neck, the appellant has submitted private 
medical evidence, as well as his own contentions.  
Additionally, the veteran has submitted excepts from medical 
treatises.  For the purposes of considering whether this 
evidence is new and material, the credibility of the 
presented evidence is presumed, absent a finding that it is 
inherently false or incredible.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  Because at least some of this 
additional evidence is new and material, the veteran's 
application to reopen his claim must be granted.  

Specifically, the veteran has obtained and submitted medical 
opinion statements from Drs. D.A.K. and R.B.A., both of whom 
suggested the veteran's cancer of the tongue and lymph nodes 
could be related to his prior nicotine use.  Additionally, 
the veteran has submitted lay statements from his wife and 
his sister, as well as his own contentions, that he did not 
smoke prior to his entrance into service in 1958.  He quit 
smoking in 1972; thus, by his account, he only ever smoked 
while on active duty.  Because these documents were received 
in late 1997, they are new; that is, they were not of record 
at the time of the original denial.  Additionally, these 
records address theories of causation not previously 
presented to the Board, and are therefore not cumulative and 
redundant of previously presented evidence.  For this reason, 
this evidence is new, as defined by 38 C.F.R. § 3.156 (2000).  
Also, by establishing a new theory for which the veteran may 
qualify for service connection for his claimed disabilities, 
these records are material.  That is because when the 
veteran's claims were initially denied, no evidence was found 
that his cancer of the tongue and lymph nodes of the neck was 
due to or resulting from a disease or injury incurred in or 
aggravated by active military service.  He has since provided 
written statements from competent medical experts suggesting 
a link between his smoking in service and his current cancer 
of the tongue and lymph nodes.  Thus, this evidence is 
likewise material to his claim, and is so significant that it 
must be considered in order to fairly decide the merits of 
his claim.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claim for cancer 
of the tongue and lymph nodes of the neck is new and 
material, and therefore, his application to reopen these 
claims must be granted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).  

II. New and material evidence - Non-Hodgkin's Lymphoma

In support of his application to reopen his finally-denied 
claim of service connection for non-Hodgkin's lymphoma, the 
appellant has submitted private medical evidence, as well as 
his own contentions.  Additionally, the veteran has submitted 
excepts from medical treatises.  For the purposes of 
considering whether this evidence is new and material, the 
credibility of the presented evidence is presumed, absent a 
finding that it is inherently false or incredible.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  However, because the 
veteran has not submitted evidence which is new and material 
to his previously denied claim, his application to reopen 
must be denied.  

When the veteran's service connection claim for non-Hodgkin's 
lymphoma was initially presented to the Board, it was denied 
based on a lack of evidence that the veteran has, or ever did 
have, non-Hodgkin's lymphoma.  In seeking to reopen this 
claim, the veteran has again failed to offer any medical 
evidence containing a diagnosis of non-Hodgkin's lymphoma, or 
discussing this disability in any way.  The written medical 
statements from Drs. A. and K. only discuss his cancer of the 
tongue and lymph nodes of the neck, but do not reflect a 
diagnosis of non-Hodgkin's lymphoma, or even mention this 
disability.  Likewise, the medical treatise evidence offered 
by the veteran does not discuss his case in particular, or 
otherwise suggest a diagnosis of non-Hodgkin's lymphoma is 
warranted in his case.  Thus, the veteran's proffered private 
medical opinion statements and excerpts from medical 
treatises are not new and material, as defined by 38 C.F.R. 
§ 3.156 (2000).  

Finally, the veteran has offered his own lay contentions as 
well as those of his wife and sister.  However, only the 
veteran contends he has or ever had non-Hodgkin's lymphoma; 
his wife and sister only verify that he began smoking in 
service.  The veteran's contentions themselves cannot compel 
the reopening of his claim, as he is not qualified to render 
medical opinion evidence.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the veteran has failed to submit new and 
material evidence with which to reopen his claim for service 
connection for non-Hodgkin's lymphoma.  Therefore, his 
application to reopen this claim must be denied.  


ORDER

1.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for 
cancer of the tongue and lymph nodes of the neck is granted.  

2.  The veteran's application to reopen his claim for service 
connection for non-Hodgkin's lymphoma is denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for service connection for cancer of the 
tongue and lymph nodes of the neck having been reopened, this 
claim should next be considered on the merits.  However, the 
Board may not address in its decision questions that have not 
been addressed by the RO without consideration as to whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on these questions and an 
opportunity to submit such evidence and argument and to 
address these questions at a hearing.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Thus, this claim must be remanded 
to allow the RO to consider the issue of service connection 
for cancer of the tongue and lymph nodes of the neck on the 
basis of all evidence of record, both old and new.  Id.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the veteran's claim for service 
connection for cancer of the tongue and lymph nodes of the 
neck must be remanded for additional development and 
adjudication in light of the aforementioned changes in the 
law. 

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



